  EXECUTION COPY  

Exhibit 10.20

PAYMENT AGREEMENT

BY AND BETWEEN

AFBS, INC.

AND

THERICS, LLC

 

June 30, 2005






--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS   1       1.1.   AFBS.   1    1.2.   Affiliate.   1
   1.3.   End User.   1    1.4.   IP Transfer Agreement.   2    1.5.  
Improvements.   2    1.6.   Intellectual Property.   2    1.7.   Net Sales.   2
   1.8.   Person.   2    1.9.   Private Label Distributor.   3    1.10.  
Private Label Sales.   3    1.11.   RRT.   3    1.12.   RRT Entity.   3    1.13.
  Subsidiary.   3    1.14.   Therics.   3    1.15.   Therics-Derived Process.  
3    1.16.   Therics-Derived Product.   3    1.17.   Therics Technology.   4   
ARTICLE II   PAYMENTS   4       2.1.   Payments.   4    2.2.   Reports and
Records.   4    2.3.   No Ownership or Liens.   5    ARTICLE III   MISCELLANEOUS
  6       3.1.   Entire Agreement; Amendment.   6    3.2.   Governing Law.   6
   3.3.   Notices.   6    3.4.   Counterparts; Headings.   7    3.5.   Binding
Effect.   7    3.6.   Severability.   8    3.7.   Specific Performance.   8




i

--------------------------------------------------------------------------------




PAYMENT AGREEMENT

               This PAYMENT AGREEMENT (the “Agreement”), effective as of June
30, 2005, by and between AFBS, INC., a Virginia corporation (f/k/a “Therics,
Inc.”) (“AFBS”), and THERICS, LLC, an Ohio limited liability company
(“Therics”), recites and provides as follows:

RECITALS

               WHEREAS, AFBS and Therics have entered into an Intellectual
Property Transfer Agreement of even date herewith (the “IP Transfer Agreement
”); and

               WHEREAS, Therics desires to make payments to AFBS in
consideration for the IP Transfer Agreement during the periods and under the
terms and conditions herein specified; and

               WHEREAS, AFBS is willing to accept such payments under the terms
and conditions, herein specified.

               NOW, THEREFORE, in consideration of the Recitals and of the
mutual covenants, conditions and agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it hereby is agreed that:

AGREEMENT

ARTICLE I
DEFINITIONS

               When used in this Agreement, the following terms shall have the
meanings specified:

 

  1.1. AFBS.

 

               “AFBS” shall have the meaning provided in the Recitals of this
Agreement.

 

1.2. Affiliate.

 

               “Affiliate” shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Person specified. The term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of at
least 50% of the voting securities, by contract or otherwise.

 

1.3. End User.

 

               “End User” shall mean the ultimate consumer of products and/or
services identified in this Agreement, e.g. the hospital, trauma center, doctor
or the like, but not including patients.




1

--------------------------------------------------------------------------------




1.4. IP Transfer Agreement.

 

               “IP Transfer Agreement” shall have the meaning set forth in the
Recitals of this Agreement.

 

1.5. Improvements.

 

               “Improvement” shall mean any enhancement or modification of the
Therics Technology that is developed by or for, invented or acquired by, or
comes under the control of Therics.

 

1.6. Intellectual Property.

 

               “Intellectual Property” shall have the meaning set forth in the
IP Transfer Agreement.

 

1.7. Net Sales.

 

               “Net Sales” shall mean, the gross amount collected by Therics for
sales of any Therics-Derived Product, or Therics-Derived Process less the
following:

                             (a)            customary trade, quantity, or cash
discounts and/or rebates to the extent actually allowed and taken after
collection;

                             (b)            amounts repaid or credited by reason
of rejection, refund or return;

                             (c)            any taxes or other governmental
charges levied on the production, sale, transportation, delivery, or use of any
such Therics-Derived Product or Therics-Derived Process which is paid by or on
behalf of Therics or any Subsidiary or any of their respective licensees; and

                             (d)           freight allowances.

               No deductions shall be made (i) for commissions paid to
individuals whether they be with independent distributors or stocking
distributors or regularly employed by and on the payroll of Therics, its
Affiliates (other than a RRT Entity), Subsidiaries or licensees, or (ii) for
cost of collections. Net Sales shall occur on the date of collection by Therics.

               Non-monetary consideration shall not be accepted by Therics or
any Subsidiary or any of their respective licensees for any Therics-Derived
Products or Therics-Derived Processes without the prior written consent of the
AFBS.

 

1.8. Person.

 

               “Person” shall mean and any individual, proprietorship, trust,
estate, partnership, joint venture, association, company, corporation, limited
liability company or other entity.




2

--------------------------------------------------------------------------------




1.9. Private Label Distributor

 

               “Private Label Distributor” shall mean an entity (other than an
RRT Entity) that distributes Therics-Derived Products or Therics-Derived Process
through its own distribution network pursuant to a distribution agreement
between Therics and that entity.

 

1.10. Private Label Sales.

 

               “Private Label Sales” shall mean the Net Sales collected by
Therics which are generated from sales to a Private Label Distributor other than
an RRT Entity. Private Label Sales shall occur on the date of collection by
Therics.

               Non-monetary consideration shall not be accepted for any
Therics-Derived Products or Therics-Derived Processes without the prior written
consent of AFBS.

 

1.11. RRT.

 

               “RRT” shall mean Randall R. Theken, a resident of the State of
Ohio.

 

1.12. RRT Entity.

 

               “RRT Entity” shall mean RRT, Theken Spine, LLC, an Ohio limited
liability company, Theken Orthopaedic, Inc., an Ohio corporation, Theken Disc
LLC, an Ohio limited liability company, and any other Affiliate of RRT.

 

1.13. Subsidiary.

 

               “Subsidiary” shall mean any corporation or other entity with
respect to which Therics has the direct or indirect right to vote shares
representing 50% or more of the votes eligible to be cast in the election of
directors or managers of such entity.

 

1.14. Therics.

 

               “Therics” shall have the meaning set forth in the Recitals of
this Agreement.

 

1.15. Therics-Derived Process.

 

               “Therics-Derived Process” shall mean any process of Therics
containing, comprising or derived from the Therics Technology in any form alone,
or in combination with, one or more other process steps of Therics, and any
Improvements thereto, but not including any process of making a Therics-Derived
Product.

 

1.16. Therics-Derived Product.

 

               “Therics-Derived Product” shall mean any Therics product
containing, comprising or derived from the Therics Technology in any form alone,
or in combination with, one or more other products of Therics, and any
Improvements thereto.




3

--------------------------------------------------------------------------------




1.17. Therics Technology.

 

               “Therics Technology” shall mean the inventions, patents, patent
applications, trade secrets, know-how, and developments that form a part of, or
derived from, the Intellectual Property.

ARTICLE II
PAYMENTS

 

2.1. Payments.

 

               Payments shall be made by Therics to AFBS within 30 days
following the end of each calendar quarter; (provided, however, that Therics
shall not be in default of this payment obligation until written notice of the
same has been provided by AFBS to Therics of the default and providing Therics
five (5) business days after receipt of such notice to cure) in the following
amounts:

                              (a)          Until the fifth anniversary hereof,
for each calendar quarter, an amount equal to 10% of Net Sales collected by
Therics which are generated from sales to End-Users, whether by (i) Therics’
independent distributors, (ii) Therics’ stocking distributors, or (iii) Therics,
its Affiliates (other than an RRT Entity), Subsidiaries and licensees.

                              (b)          During the period beginning on the
fifth anniversary hereof and ending on the tenth anniversary hereof, for each
calendar quarter, an amount equal to 5% of Net Sales collected by Therics which
are generated from sales to End-Users, whether by (i) Therics’ independent
distributors, (ii) Therics’ stocking distributors, or (iii) Therics, its
Affiliates (other than an RRT Entity), Subsidiaries and licensees.

                              (c)          Until the fifth anniversary hereof,
for each calendar quarter, an amount equal to 10% of Net Sales collected by
Therics which are generated from sales to any RRT Entity by Therics, its
Affiliates (other than an RRT Entity), Subsidiaries and licensees.

                              (d)          During the period beginning on the
fifth anniversary hereof, and ending on the tenth anniversary hereof, for each
calendar quarter, an amount equal to 5% of Net Sales collected by Therics which
are generated from sales to any RRT Entity by Therics, its Affiliates (other
than an RRT Entity), Subsidiaries and licensees.

                              (e)           Until the tenth anniversary hereof,
for each calendar quarter, an amount equal to 2% of the Private Label Sales.

 

2.2. Reports and Records.

 

                              (a)           Frequency of Reports.  Therics shall
deliver reports to AFBS, at the time of payments due according to Section 2.1,
containing information concerning the relevant activity period. The information
shall be as further described in Section 2.2(b).




4

--------------------------------------------------------------------------------




                              (b)            Content of Reports. Each report
delivered by Therics to AFBS shall contain at least the following information
for the relevant period:

                                               (i)              the number of
Therics-Derived Products sold;

                                               (ii)            a description of
Therics-Derived Processes performed as may be pertinent to a payment accounting
hereunder;

                                               (iii)            the gross price
charged and amounts collected for each Therics-Derived Product sold, and the
gross price charged and amounts collected for each Therics-Derived Process
performed;

                                               (iv)            calculation of
Net Sales and Private Label Sales for the applicable reporting period or portion
thereof, including a listing of applicable deductions; and

                                               (v)             if no amounts are
due to AFBS under Section 2.1 for any reporting period or portion thereof, the
report shall so state.

                               (c)            Records. Therics shall maintain
complete and accurate records relating to the rights and obligations under this
Agreement and any amounts payable to AFBS in relation to this Agreement, which
records shall contain sufficient information to permit AFBS to confirm the
accuracy of any reports delivered to AFBS and compliance in other respects with
this Agreement. Therics shall retain such records for at least three (3) years
following the end of the calendar year to which they pertain, during which time
AFBS, or AFBS’s appointed agents, shall have the right, at AFBS’ expense but
with the good faith cooperation of Therics, to inspect such records during
normal business hours to verify any reports and payments made or compliance in
other respects under this Agreement. In the event that any audit performed under
this Section reveals an underpayment in excess of five percent (5%), then the
parties shall negotiate in good faith to resolve any such discrepancy. If the
parties are unable to agree on a resolution after 30 days then they shall
mutually agree on an independent third party to review the matter and make a
final binding determination as to the amount of the discrepancy, if any. The
cost of such third party shall be paid by Therics.

 

2.3. No Ownership or Liens.

 

               AFBS acknowledges and agrees that: (a) it is receiving the
payments under Section 2.1 of this Agreement in exchange for its sale of certain
intellectual property to Therics pursuant to the terms of the IP Transfer
Agreement; (b) despite the deferred payment structure of this Agreement AFBS has
no encumbrance, mortgage, charge, claim, restriction, pledge, security interest
or imposition of any kind or nature on, in or with respect to any assets or
collateral of Therics, including, without limitation, the intellectual property
and assets purchased by Therics pursuant to the IP Transfer Agreement; (c)
Therics is the owner of all intellectual property and assets purchased by
Therics pursuant to the IP Transfer Agreement and AFBS has no interest of any
kind in the same; and (d) AFBS’s sole, exclusive and only remedy under this
Agreement for payment defaults shall be the recovery of any cash payments owed
to it under Section 2.1 and in no event shall it be entitled to any remedies
(equitable, specific performance or otherwise) for payment defaults which
provide it any right, interest or claim in the intellectual property and assets
purchased by Therics pursuant to the IP Transfer Agreement.




5

--------------------------------------------------------------------------------




ARTICLE III
MISCELLANEOUS

 

3.1. Entire Agreement; Amendment.

 

               This Agreement and the documents referred to herein and to be
delivered pursuant hereto (including the IP Transfer Agreement, a certain Unit
Purchase Agreement between RRT, Therics AFBS of even date herewith and a certain
Transfer Agreement between AFBS and Therics dated June 30, 2005) constitute the
entire agreement between the parties pertaining to the subject matter hereof,
and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein or therein. No amendment, supplement, modification, waiver or termination
of this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

3.2. Governing Law.

 

               This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio as applied to contracts entered into by Ohio
residents and performed entirely in Ohio, without giving effect to its
principles or rules regarding conflicts of laws, other than such principles
directing application of the laws of Ohio.

 

3.3. Notices.

 

               All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or one (1) business day after delivery
by reliable overnight delivery service, or when mailed by registered or
certified United States mail, postage prepaid, return receipt requested, or when
received via telecopy, telex or other electronic transmission, in all cases
addressed to the person for whom it is intended at its or his address set forth
below or to such other address as a party shall have designated by notice in
writing to the other party in the manner provided by this Section 3.3:




6

--------------------------------------------------------------------------------




If to AFBS: AFBS, Inc.   c/o Tredegar Corporation   Attention: Chief Financial
Officer   1100 Boulders Parkway   Richmond, Virginia 23225   Facsimile:  (804)
330-1010     With a copy (which shall Hunton & Williams LLP not constitute
notice) to: Attention: C. Porter Vaughan, III, Esq. and     R. Mason Bayler,
Jr., Esq.   Riverfront Plaza, East Tower   951 East Byrd Street   Richmond,
Virginia 23219-4074   Facsimile:  (804) 788-8218     If to Therics: Therics, LLC
  Attention: Randall R. Theken   283 East Waterloo Road   Akron, Ohio 44319  
Facsimile: (330) 773-7697     With a copy (which shall Stark & Knoll Co., L.P.A.
not constitute notice) to: Attention: Aaron G. Lepp, Esq.   76 South Main
Street, Suite 1512   Akron, Ohio 44308-1824   Facsimile: (330) 376-6237    

3.4. Counterparts; Headings.

 

               This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same Agreement. The Table of Contents and Article and
Section headings in this Agreement are inserted for convenience of reference
only and shall not constitute a part hereof.

 

3.5. Binding Effect.

 

               This Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns;
provided however, that AFBS may not transfer or assign this Agreement to any
non-Affiliate of AFBS without the written consent of Therics, which consent will
not be unreasonably withheld; and provided further, that AFBS shall provide
Therics with written notice of: (i) any “change of control” with respect to AFBS
within five (5) business days of any such “change of control” (the term “change
of control” shall mean a merger, consolidation or sale of 50% or more of the
voting securities of AFBS); and (ii) any transfer or assignment to an Affiliate
of AFBS within five (5) business days of such assignment.




7

--------------------------------------------------------------------------------




3.6. Severability.

 

               If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.

 

3.7. Specific Performance.

 

               Therics and AFBS hereby agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

[Signature Page Follows]




8

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, each party hereto has caused this Payment
Agreement to be executed in its name and, as applicable, by a duly authorized
officer as of the day and year first above written.

 

  AFBS, INC.               By:   /s/ W. Hildebrandt Surgner, Jr.  

--------------------------------------------------------------------------------

    W. Hildebrandt Surgner, Jr.   Vice President               THERICS, LLC  
By: Theken Orthopaedic Inc.   Its: Manager            By:   /s/ Randall R.
Theken  

--------------------------------------------------------------------------------

    Randall R. Theken   President




9

--------------------------------------------------------------------------------